 

Exhibit 10.1

 



THIRD AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

This THIRD AMENDMENT (this “Third Amendment”) to the Restructuring Support
Agreement, dated as of May 10, 2019, by and among: (i) the Debtors and (ii) the
Consenting Noteholders, as amended by that First Amendment to Restructuring
Support Agreement dated July 1, 2019 and that Second Amendment to Restructuring
Support Agreement dated August 23, 2019 (together with the schedules, annexes
and exhibits (including the term sheets) attached thereto, the “Restructuring
Support Agreement”), is being entered into as of September 9, 2019, by and among
(i) the Debtors and (ii) the Required Consenting Noteholders. This Third
Amendment collectively refers to the Debtors and the Required Consenting
Noteholders as the “Parties” and each individually as a “Party.” Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restructuring Support Agreement.

 

WHEREAS, the Parties desire to amend certain terms of the Restructuring Support
Agreement as set forth in this Third Amendment to facilitate the consummation of
the Plan as contemplated in the Restructuring Support Agreement (collectively,
the “Proposed Amendment”);

 

WHEREAS, pursuant to Section 28 of the Restructuring Support Agreement, the
Proposed Amendment requires the prior written consent of the Debtors and the
Required Consenting Noteholders; and

 

WHEREAS, the undersigned Consenting Noteholders, taken as a whole, constitute
the Required Consenting Noteholders as defined in the Restructuring Support
Agreement as it applies to the Proposed Amendment.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

1. Amendment to Term Sheet. The Term Sheet be, and it hereby is, amended and
restated in its entirety to read as attached as Exhibit A to this Third
Amendment.

 

2. Amendment to Noteholder Consent Rights. Schedule 2 to the Restructuring
Support Agreement be, and it hereby is, amended and restated in its entirety to
read as attached as Schedule 2 to this Third Amendment.

 

3. Miscellaneous.

 

a.                   16 (Consents and Acknowledgments), 18 (Survival of
Agreement), 19 (Settlement), 21 (Specific Performance), 22 (Governing Law and
Consent to Jurisdiction and Venue), 23 (WAIVER OF RIGHT TO TRIAL BY JURY), 24
(Successors and Assigns), 25 (No Third-Party Beneficiaries), 26 (Notices), 28
(Amendments), 29 (Reservation of Rights), 30 (Counterparts), 31 (Public
Disclosure), 33 (Severability), 35 (Time Periods), 36 (Headings), 37
(Interpretation) and 38 (Remedies Cumulative; No Waiver) be, and each of them
hereby is, incorporated by reference, mutatis mutandis, as if such provisions
were set forth fully herein.

 



 

 

 

b.                  This Third Amendment, together with the First Amendment, the
Second Amendment and the Restructuring Support Agreement, as amended hereby,
constitute the complete and exclusive statement of agreement among the Parties
with respect to the subject matter hereof and thereof, and supersede all prior
written and oral statements by and among the Parties or any of them.

 

c.                   Except as specifically amended hereby, the Restructuring
Support Agreement shall remain in full force and effect.

 

[Signature pages follow]

 



2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 

  WEATHERFORD INTERNATIONAL PLC         By: /s/ Christoph Bausch     Name:
Christoph Bausch     Title: Executive Vice President & Chief Financial Officer  
            WEATHERFORD INTERNATIONAL LTD.         By: /s/ Christoph Bausch    
Name: Christoph Bausch     Title: President & Chief Financial Officer          
    WEATHERFORD INTERNATIONAL, LLC         By: /s/ Christoph Bausch     Name:
Christoph Bausch     Title: Authorized Governing Person

 

[Signature Page to Third Amendment to Restructuring Support Agreement]

 



 

 

 

[CONSENTING NOTEHOLDER SIGNATURES]

 

[Signature Page to Third Amendment to Restructuring Support Agreement]



 



 

 

 

Exhibit A to the Restructuring Support Agreement

 

Term Sheet

 

[See Attached]

 



 

 

 

 

WEATHERFORD INTERNATIONAL PLC

AMENDED AND RESTATED RESTRUCTURING TERM SHEET

 

September 9, 2019

This term sheet (thIS “term sheet”) DESCRIBES the material terms of PROPOSED
RESTRUCTURING AND RECAPITALIZATION TRANSACTIONS (collectively, the
“restructuring”) PURSUANT TO WHICH WEATHERFORD INTERNATIONAL PLC (THE “COMPANY”)
AND CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES (TOGETHER WITH THE COMPANY,
the “Weatherford ENTITIES”) WILL RESTRUCTURE THEIR CAPITAL STRUCTURE THROUGH A
VOLUNTARY plan of reorganization (the “Chapter 11 Plan”) filed in connection
with VOLUNTARY cases (thE “CHAPTER 11 CASES”) COMMENCED BY (i) WEATHERFORD
INTERNATIONAL PLC, (ii) WEATHERFORD International Ltd., and (iii) WEATHERFORD
International, LLC (SUCH WEATHERFORD ENTITIES THAT FILE CHAPTER 11 CASES, THE
“DEBTORS”) UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE
(THE “BANKRUPTCY CODE”) in THE united states bankruptcy court for THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION (the “Bankruptcy Court”), AN EXAMINERSHIP
PROCEEDING TO BE COMMENCED BY WEATHERFORD INTERNATIONAL PLC UNDER THE LAWS OF
IRELAND (the “examinership proceeding”), AND PROVISIONAL LIQUIDATION PROCEEDINGS
PURSUANT TO SECTIONS 161 and 170 OF THE COMPANIES ACT 1981 of BERMUDA (the
“BERMUDA PROCEEDINGS”) BY PRESEnting “winding up” petitions to the Supreme Court
of Bermuda.

 

This Term Sheet does not include a description of all of the terms, conditions,
and other provisions that are to be contained in the Chapter 11 Plan and other
definitive documentation governing the Restructuring. SUCH Definitive Documents
shall satisfy the requirements of all applicable securities laws, the Bankruptcy
Code, and this Term Sheet.

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN, IT BEING UNDERSTOOD THAT SUCH SOLICITATION, IF ANY, ONLY WILL BE MADE
IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY AND/OR OTHER
APPLICABLE LAWS. NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS
AN ADMISSION OF ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH
STATEMENT CONTAINED HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF
ALL RIGHTS, REMEDIES, CLAIMS, AND DEFENSES OF EACH PARTY HERETO.

 



6

 

 

 

Overview Restructuring Summary The Weatherford Entities, certain Noteholders (as
defined below) (such holders, the “Consenting Noteholders”), and certain
Existing Equityholders (as defined below) (such holders, the “Consenting
Equityholders”) have agreed to support the Restructuring.  As described in
greater detail herein, the Consenting Noteholders agree to exchange their
Unsecured Notes (as defined below) through the Chapter 11 Plan and related
Scheme of Arrangement in the Examinership Proceeding and Bermuda Scheme (which
each Consenting Noteholder shall support and with respect to which each
Consenting Noteholder shall vote its Claims (as defined in section 101(5) of the
Bankruptcy Code) to accept the Chapter 11 Plan, Scheme of Arrangement and
Bermuda Scheme) for certain debt and equity securities. Implementation of the
Restructuring

The Restructuring shall be implemented through the Chapter 11 Cases, the
Examinership Proceeding, and the Bermuda Scheme, and pursuant to the Chapter 11
Plan, the Scheme of Arrangement, and the Bermuda Scheme, with the support of the
ad hoc committee of Noteholders represented by Akin Gump Strauss Hauer & Feld
LLP (the “Noteholder Committee”).

 

This Term Sheet is being agreed to in connection with entry by the Company, the
Consenting Noteholders, and the Consenting Equityholders into that certain
Restructuring Support Agreement (as amended, the “RSA”). This Term Sheet is
attached to, and incorporated into, the RSA and all terms are subject to the
terms of the RSA including, without limitation, Section 8(l) thereof that
permits the Required Consenting Noteholders to terminate the RSA if they elect
to do so following the completion of due diligence (subject to the terms and
conditions set forth therein). Pursuant to the RSA, the parties thereto have
agreed to support the transactions contemplated therein and herein, subject to
the terms and conditions of the RSA. Capitalized terms used but not otherwise
defined in this Term Sheet have the meanings given to such terms in the RSA.

 

The Chapter 11 Cases shall be funded by existing cash on hand and the DIP
Facility (as defined below).

 

The effective date of the Restructuring (the “Effective Date”) will be the date
on which all conditions to the effectiveness of the Chapter 11 Plan have been
satisfied or waived in accordance with its terms and the Chapter 11 Plan has
been substantially consummated.

 



7

 

 

Current Capital Structure The current capital structure of the Company is as
follows in pertinent part: ·Indebtedness under that certain Term Loan Agreement,
dated as of May 4, 2016 (as may be amended, supplemented, amended and restated,
or otherwise modified from time to time, the “Term Loan Agreement”), among
Weatherford International Ltd. (“WIL-Bermuda”), as borrower, the Company,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the “First
Lien Administrative Agent”), and the lenders from time to time party thereto,
comprised of a term loan (the “First Lien Term Loan”) in an aggregate principal
amount outstanding of approximately $298,000,000, plus accrued and unpaid
interest. ·Indebtedness under that certain 364-Day Revolving Credit Agreement,
dated as of August 16, 2018 (as may be amended, supplemented, amended and
restated, or otherwise modified from time to time, the “364-Day Credit
Agreement”), among WIL-Bermuda, as borrower, the other borrowers party thereto,
the Company, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “364-Day Administrative Agent”), and the lenders from time to time
party thereto, comprised of a senior secured second lien revolving credit
facility (the “364-Day Revolving Credit Facility”) in an aggregate principal
amount outstanding of approximately $317,000,000, plus accrued and unpaid
interest. ·Indebtedness under that certain Amended and Restated Credit
Agreement, dated as of May 9, 2016 (as may be amended, supplemented, amended and
restated, or otherwise modified from time to time, the “A&R Credit Agreement”),
among WOFS Assurance Limited and WIL-Bermuda, as borrowers, the Company,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the “A&R
Administrative Agent”, together with the First Lien Administrative Agent and the
364-Day Administrative Agent, collectively the “Agents”), and the lenders from
time to time party thereto, comprised of a revolving credit facility (the “A&R
Revolving Credit Facility”) in an aggregate principal amount outstanding of
approximately $324,000,000, plus accrued and unpaid interest.  ·Indebtedness
under that certain indenture, dated as of October 1, 2003 (as may be amended,
supplemented, amended and restated, or otherwise modified from time to time, the
“WIL-Bermuda Indenture”), by and among WIL-Bermuda, as issuer, Weatherford
International, LLC (“WIL-Delaware”), and the Company, and Deutsche Bank Trust
Company Americas, a New York banking corporation, as trustee (the “Indenture
Trustee”), comprised of:

 



8

 

 



i.the 5.125% Senior Notes due 2020 in an aggregate principal amount outstanding
of approximately $365,000,000, plus accrued and unpaid interest; ii.the 7.750%
Senior Notes due 2021 in an aggregate principal amount outstanding of
approximately $750,000,000, plus accrued and unpaid interest; iii.the 5.875%
Exchangeable Senior Notes due 2021 in an aggregate principal amount outstanding
of approximately $1,265,000,000, plus accrued and unpaid interest; iv.the 4.500%
Senior Notes due 2022 in an aggregate principal amount outstanding of
approximately $646,000,000, plus accrued and unpaid interest; v.the 8.250%
Senior Notes due 2023 in an aggregate principal amount outstanding of
approximately $750,000,000, plus accrued and unpaid interest; vi.the 9.875%
Senior Notes due 2024 in an aggregate principal amount outstanding of
approximately $790,000,000, plus accrued and unpaid interest; vii.the 6.500%
Senior Notes due 2036 in an aggregate principal amount outstanding of
approximately $453,000,000, plus accrued and unpaid interest; viii.the 7.000%
Senior Notes due 2038 in an aggregate principal amount outstanding of
approximately $461,000,000, plus accrued and unpaid interest; ix.the 9.875%
Senior Notes due 2039 in an aggregate principal amount outstanding of
approximately $250,000,000, plus accrued and unpaid interest; x.the 6.750%
Senior Notes due 2040 in an aggregate principal amount outstanding of
approximately $463,000,000, plus accrued and unpaid interest; and xi.the 5.950%
Senior Notes due 2042 in an aggregate principal amount outstanding of
approximately $375,000,000, plus accrued and unpaid interest (collectively the
“WIL-Bermuda Notes and the holders of such notes, the “WIL-Bermuda
Noteholders”). ·Indebtedness under that certain indenture, dated as of June 18,
2007 (as may be amended, supplemented, amended and restated, or otherwise
modified from time to time, the “WIL-Delaware Indenture”), by and among
WIL-Delaware, as issuer, WIL-Bermuda, and the Company, and the Indenture
Trustee, comprised of:

 



9

 

 



i.the 9.875% Senior Notes due 2025 in an aggregate principal amount outstanding
of approximately $600,000,000, plus accrued and unpaid interest; and ii.the
6.800% Senior Notes due 2037 in an aggregate principal amount outstanding of
approximately $259,000,000, plus accrued and unpaid interest (collectively the
“WIL-Delaware Notes and, together with the WIL-Bermuda Notes, the “Unsecured
Notes”, and the holders of such notes, the “WIL-Delaware Noteholders” and,
together with the WIL-Bermuda Noteholders, the “Noteholders”). ·Equity interests
in the Company, including ordinary shares (“Common Stock” and interests
convertible into, exchangeable for, or otherwise entitling the holders thereof
to receive, Common Stock, or other equity interests, such interests together
with Common Stock, the “Existing Equity Interests”, and the holders of the
Existing Equity Interests, the “Existing Equityholders”). ·Direct and indirect
interests in certain of the Company’s direct and indirect subsidiaries, other
than the Existing Equity Interests (such interests, the “Intercompany
Interests”). ·“First Lien Term Loan Claims” shall mean any and all Claims
arising under or related to the Term Loan Agreement in respect of the First Lien
Term Loans. ·“364-Day Revolving Credit Claims” shall mean any and all Claims
arising under or related to the 364-Day Credit Agreement in respect of the
364-Day Revolving Credit Facility. ·“Unsecured Revolving Credit Claims” shall
mean any and all Claims arising under or related to the A&R Credit Agreement in
respect of the A&R Revolving Credit Facility. ·“Unsecured Notes Claims” shall
mean any and all Claims arising under or related to: (i) the WIL-Bermuda
Indenture in respect of the WIL-Bermuda Notes and (ii) the WIL-Delaware
Indenture in respect of the WIL-Delaware Notes. DIP Facility A postpetition
debtor-in-possession financing facility (the “DIP Facility”) provided by certain
lenders (collectively, the “DIP Lenders”) consisting of: ·Up to $750,000,000
first lien DIP revolving credit facility provided by certain banks/lenders (the
“DIP Revolver Loan”) ·$1,000,000,000 DIP term loan facility provided by certain
of the Consenting Noteholders and fully backstopped by certain of the Consenting
Noteholders (the “DIP Term Loan”).  The terms of the DIP Term Loan shall be
consistent with the DIP Term Sheet attached as Exhibit A hereto and acceptable
to the Debtors and the DIP Lenders, and otherwise reasonably satisfactory to
Required Consenting Noteholders.

 



10

 

 

Exit Revolver On the Effective Date, the reorganized Company (the “Reorganized
Company”) shall enter into a secured revolving credit facility with availability
of at least $600,000,000, including a letter of credit sublimit of $500,000,000
(the “Exit Revolver”), the terms of which shall be in form and substance
reasonably acceptable to the Company and the Consenting Noteholders. Exit Senior
Unsecured Notes On the Effective Date, reorganized WIL-Delaware (“Reorganized
WIL-Delaware”) and/or reorganized WIL-Bermuda (“Reorganized WIL-Bermuda”), or
both, shall issue new senior unsecured notes up to an aggregate principal amount
of $2,100,000,000 (the “Exit Senior Unsecured Notes”), which shall have a 5-year
maturity.  Up to $1,600,000,000 of the Exit Senior Unsecured Notes will be fully
backstopped by certain members of the Noteholder Committee (the “Exit Lenders”)
and issued for cash to holders of subscription rights issued in a rights
offering (the “Rights Offering Notes”); provided that the principal amount of
the Rights Offering Notes will be reduced dollar for dollar based on the amount
of the Exit Facility commitments in excess of $650,000,000 as of the Effective
Date, but, in any case, to no less than $1,500,000,000, and $500,000,000 of the
Exit Senior Unsecured Notes shall be issued to Holders of Unsecured Notes Claims
(the “Takeback Notes”).  The terms of the Exit Senior Unsecured Notes are
further described in Exhibit B hereto and all other terms of the Exit Senior
Unsecured Notes shall be in form and substance acceptable to the Debtors and the
Exit Lenders, and otherwise reasonably satisfactory to Required Consenting
Noteholders.  Treatment of Claims and Interests Administrative, Tax, Other
Priority and Other Secured Claims All such claims shall be paid in full in cash
on the Effective Date, or in the ordinary course of business as and when due, or
otherwise receive treatment consistent with the provisions of section 1129(a) of
the Bankruptcy Code, in each case, as determined by the Debtors with the
reasonable consent of the Required Consenting Noteholders.  Administrative
expense claims shall include Restructuring Expenses (as defined below). DIP
Claims The Claims under the DIP Revolver Loan and DIP Term Loan shall be paid in
full in cash on the Effective Date. First Lien Term Loan Claims The First Lien
Term Loan Claims (including accrued but unpaid interest) shall be paid in full
in cash from the proceeds of the DIP Facility upon entry of an interim order of
the Bankruptcy Court approving the DIP Facility.  

 



11

 

 

364-Day Revolving Credit Claims The 364-Day Revolving Credit Claims (including
accrued but unpaid interest) shall be paid in full in cash from the proceeds of
the DIP Facility upon entry of an interim order of the Bankruptcy Court
approving the DIP Facility.   Unsecured Revolving Credit Claims The Unsecured
Revolving Credit Claims (including accrued but unpaid interest) shall be paid in
full in cash on the Effective Date.  Any letters of credit issued as of the
Petition Date shall either be cash collateralized under or rolled into the DIP
Facility. Unsecured Notes Claims Holders of the Unsecured Notes Claims shall
receive their pro rata share of: (i) 99.0% of the newly issued common stock (the
“New Common Stock”) of the Reorganized Company, subject to dilution on account
of the equity issued pursuant to the Management Incentive Plan, the New Common
Stock issuable in respect of the Warrants (each as defined below); and (ii) the
Takeback Notes.  In addition, Holders of the Unsecured Notes Claims will receive
subscription rights to purchase their pro rata share of the Rights Offering
Notes in accordance with the procedures to be attached to the Confirmation Order
and otherwise in form and substance acceptable to the Required Consenting
Noteholders. General Unsecured Claims Holders of General Unsecured Claims shall
be paid in the ordinary course of business in accordance with the terms and
conditions of the particular transaction giving rise to such claim. Existing
Equity Interests in the Company

All Existing Equity Interests shall be discharged, cancelled, released, and
extinguished. The Existing Equityholders will receive their pro rata share of:
(i) 1.0% of the New Common Stock, subject to dilution on account of the equity
issued pursuant to the Management Incentive Plan and the New Common Stock
issuable in respect of the Warrants; and (ii) 4-year warrants for 10.0% of the
New Common Stock, subject to dilution on account of the equity issued pursuant
to the Management Incentive Plan, with a strike price to be set at an equity
value at which the Noteholders would receive a recovery equal to par as of the
date of the commencement of the Chapter 11 Cases in respect of the Unsecured
Notes and all other General Unsecured Claims that are pari passu with the
Unsecured Notes (the “Warrants”).

 

There shall be simple arithmetic anti-dilution protection regarding the number
of shares of New Common Stock to be issued upon exercise of the Warrants, e.g.,
for stock splits, new issuances of common stock and reclassifications (not
economic anti-dilution with respect to the strike price for subsequent stock
issuances below the strike price). The Warrants shall not have Black Scholes
valuation-based entitlement to recovery or modification of the exercise price if
the Warrants are terminated in accordance with their terms (e.g., in a
change-of-control transaction in which the Company is not the surviving entity)
prior to the maturity date.

 



12

 

 

Section 510(b) Claims1 Section 510(b) Claims will be canceled, released,
discharged, and extinguished as of the Effective Date, and will be of no further
force or effect, and Holders of Section 510(b) Claims will not receive any
distribution on account of such Section 510(b) Claims. Intercompany Claims All
allowed Intercompany Claims shall be adjusted, continued, or discharged to the
extent determined appropriate by the Debtors, with the consent of the Required
Consenting Noteholders. Intercompany Interests All Intercompany Interests shall
be reinstated for administrative convenience, or cancelled as determined by the
Debtors, with the reasonable consent of the Required Consenting Noteholders.
Other Terms Board Members/Governance

As of the Effective Date, the existing corporate governance documents will be
amended and restated or terminated, as necessary, to, among other things, set
forth the rights and obligations of the parties (consistent with this Term
Sheet) (collectively, the “Corporate Governance Documents”). Subject to the
terms of this Term Sheet, the RSA, and the Chapter 11 Plan, the Scheme of
Arrangement, the Corporate Governance Documents shall be acceptable to the
Required Consenting Noteholders in their sole discretion.

 

The board of directors of the Reorganized Company (the “New Board”) will be
composed of seven (7) directors, one of whom shall be Mark A. McCollum, the
chief executive officer of the Company (the “CEO”), and six (6) of whom shall be
designated by the Noteholder Committee, in consultation with the CEO. The
Noteholder Committee shall agree to meet and interview upon reasonable notice
any existing members of the Board of Directors who express interest in serving
on the Board of Directors of the Reorganized Company.

 

 

 



1“Section 510(b) Claims” means any Claim against any Debtor: (a) arising from
the rescission of a purchase or sale of a Security of any Debtor or an affiliate
of any Debtor; (b) for damages arising from the purchase or sale of such a
Security; or (c) for reimbursement or contribution Allowed under section 502 of
the Bankruptcy Code on account of such a Claim; provided that a Section 510(b)
Claim shall not include any Claims subject to subordination under section 510(b)
of the Bankruptcy Code arising from or related to an Interest.

 



13

 

 

 

Management Incentive Plan As soon as reasonably practicable after the Effective
Date, the Reorganized Company will adopt a management incentive plan, which
management incentive plan shall reserve up to 5.0% of the New Common Stock in
the Reorganized Company on a fully diluted basis, and which shall be on the
terms and conditions (including any and all awards granted thereunder) to be
determined at the discretion of the New Board (including, without limitation,
with respect to the participants, allocation, timing, and the form and structure
of the options, warrants, and/or equity compensation (the “Management Incentive
Plan”). SEC Reporting The Reorganized Company shall continue as a public
reporting company under applicable U.S. securities laws.  The Reorganized
Company shall continue to file annual, quarterly and current reports in
accordance with the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder. Stock Exchange The Company shall use
commercially reasonable efforts to list the New Common Stock for trading on The
NASDAQ Capital Market, the NASDAQ Global Market, the New York Stock Exchange or
any other national securities exchange reasonably acceptable to the Company and
the Noteholder Committee with such listing to be effective on the Effective
Date. Restructuring Fees and Expenses The Debtors shall pay all reasonable and
documented fees and out of pocket expenses of one primary counsel to the
Noteholder Committee, Akin Gump Strauss Hauer & Feld LLP (“Akin”), Arthur Cox,
MJM, one local law firm (and with the consent of the Debtors, more than one
local law firm) in each relevant jurisdiction outside of the United States and
England & Wales, as counsel to the Noteholder Committee, and one financial
advisor to the Noteholder Committee, Evercore Group L.L.C. (“Evercore”), in each
case, that are due and owing after receipt of applicable invoices, without any
requirement for the filing of fee or retention applications in the Chapter 11
Cases, and in accordance with the terms of the applicable engagement letters,
with any balance(s) paid on the Effective Date (collectively, the “Restructuring
Expenses”). Tax Matters The parties will work together in good faith and will
use commercially reasonable efforts to structure and implement the Restructuring
and the transactions related thereto in a tax efficient and cost-effective
manner for the Company and the Noteholders to the extent practicable.  The
parties intend to structure the Restructuring to preserve favorable tax
attributes to the extent practicable and not materially adverse to the Company
or the Noteholders.

 



14

 

 

Employment Agreements; Other Employee Matters

All officers and other employees of the Company and its subsidiaries immediately
prior to the Effective Date shall be retained in their existing positions
following the Effective Date.

 

The employment agreements and severance policies, and all employment and service
provider, compensation, bonus, retention, equity, benefit, pension and/or
welfare plans and similar plans, policies, programs, agreements and arrangements
of the Company and its direct and indirect subsidiaries and its affiliates
applicable to the Company’s, any of its direct or indirect subsidiaries’, or its
affiliates’ current or former officers, directors, members, partners, employees,
service providers, or retirees (collectively, the “Employment Plans”), shall be
maintained, continued in full force and effect and assumed by the Company (and
assigned to the Reorganized Company, if necessary) and/or its direct or indirect
subsidiaries and/or its affiliates pursuant to section 365(a) of the Bankruptcy
Code, either by a separate motion filed with the Bankruptcy Court or pursuant to
the terms of the Chapter 11 Plan. All claims arising from the Employment Plans
shall be unimpaired. For the avoidance of doubt, the Consenting Noteholders are
conducting diligence on, among other things, all arrangements providing for
potential material payments (whether incentive, severance, change in control or
other similar payments) to members of senior management (the “Executive
Arrangements”) and the parties agree to work in good faith to address any
amendments or other changes with respect thereto requested by the Consenting
Noteholders. The parties further agree that the execution of the RSA does not
constitute a change of control under any Executive Arrangement.

Definitive Documents This Term Sheet does not include a description of all of
the terms, conditions, and other provisions that will be contained in the
definitive documentation governing the Restructuring.  The documents
implementing the Restructuring shall be consistent with this Term Sheet and the
RSA, as applicable, and shall be subject to the consent requirements set forth
in the RSA (collectively, the “Definitive Documents”). Governing Law and Forum
New York governing law and consent to exclusive New York
jurisdiction.  Notwithstanding the preceding sentence, upon the commencement of
the Chapter 11 Cases, the Bankruptcy Court shall have exclusive jurisdiction
over all matters arising out of or in connection with the Restructuring.
Conditions Precedent to Consummation of the Chapter 11 Plan

The Chapter 11 Plan shall contain customary conditions to effectiveness in form
and substance to be agreed upon by the Weatherford Entities and the Required
Consenting Noteholders, including, without limitation:



 

15

 

 



·The Chapter 11 Plan and all documentation with respect to the Chapter 11 Plan
and all documents contained in any supplement thereto, including any exhibits,
schedules, amendments, modifications or supplements thereto, which shall be in
form and substance acceptable to the Debtors and the Required Consenting
Noteholders, and otherwise consistent with the terms and conditions described in
this Term Sheet or the RSA; ·Any Corporate Governance Documents, which shall be
in form and substance acceptable to the Required Consenting Noteholders in their
sole discretion, shall have become effective (or shall become effective
concurrently with effectiveness of the Plan); ·Any documents governing the Exit
Senior Unsecured Notes, which shall be in form and substance acceptable to the
Debtors and the Exit Lenders, each in their sole discretion, and otherwise
reasonably satisfactory to the Required Consenting Noteholders, shall have
become effective (or shall become effective concurrently with effectiveness of
the Chapter 11 Plan) and all conditions precedent to issuance of the Exit Senior
Unsecured Notes shall have been satisfied or waived; ·The Bankruptcy Court shall
have entered the DIP Orders, in form and substance acceptable to the Debtors and
the DIP Lenders approving the DIP Facility, and otherwise reasonably
satisfactory to Required Consenting Noteholders; ·The Bankruptcy Court shall
have entered an order in form and substance reasonably acceptable to the Debtors
and the Required Consenting Noteholders approving the Disclosure Statement; ·The
order confirming the Chapter 11 Plan, in form and substance reasonably
acceptable to the Debtors and the Required Consenting Noteholders and otherwise
consistent with the terms and conditions described in this Term Sheet or the
RSA, as applicable, shall have been entered and shall have become a final order
that is not stayed; ·The Scheme of Arrangement shall have been approved by the
Irish court overseeing the Examinership Proceeding and shall have become
effective in accordance with its terms (or shall become effective concurrently
with effectiveness of the Chapter 11 Plan); ·The appointment of provisional
liquidators has been approved and the implementation of a scheme of arrangement
in Bermuda under section 99 of the Companies Act 1981 of Bermuda has been
sanctioned by the Bermuda court, or such other structure as is reasonably
acceptable to the Required Consenting Noteholders, and to the extent required
under the DIP Facility and by the DIP Agent and the DIP Lenders, and has become
effective in accordance with its terms or will become effective concurrently
with effectiveness of the Plan; and ·The Debtors shall have paid the
Restructuring Expenses in full, in cash.

 



16

 

 



D&O Liability Insurance Policies & Indemnification The Weatherford Entities
shall maintain and continue in full force and effect all insurance policies (and
purchase any related tail policies providing for coverage for at least a
six-year period after the Effective Date) for directors’, managers’, and
officers’ liability (the “D&O Liability Insurance Policies”).  All
indemnification provisions in existence as of the date of the RSA for directors,
managers, and officers of the Weatherford Entities (whether in by-laws,
certificate of formation or incorporation, board resolutions, employment
contracts, or otherwise, such indemnification provisions, “Indemnification
Provisions”) shall be reinstated and remain intact and irrevocable and shall
survive the Effective Date.  All claims arising from the D&O Liability Insurance
Policies and such Indemnification Provisions shall survive the Effective Date
and be unimpaired under the Chapter 11 Plan and Scheme of Arrangement. Releases

The Chapter 11 Plan shall include customary releases (including third party
releases) and exculpation provisions, in each case, to the fullest extent
permitted by law, for the benefit of the Weatherford Entities, the Agents, the
Indenture Trustee, the Noteholder Committee and the members thereof in their
capacities as such, the Consenting Noteholders, the Backstop Parties, the
Distribution Agents, the Provisional Liquidator, the Committee and its current
and former members in their capacities as such, the DIP Lenders, the Exit Senior
Unsecured Notes Indenture Trustee, the Prepetition Lenders, the Exit Lenders and
the Weatherford Entities’ current and former officers and directors and each of
such preceding entities’ directors, officers, current and former shareholders
(regardless of whether such interests are held directly or indirectly),
partners, managers, officers, principals, members, employees, agents,
affiliates, advisory board members, parents, subsidiaries, predecessors,
successors, heirs, executors and assignees, attorneys, financial advisors,
investment bankers, accountants, consultants, and other professionals or
representatives, each solely in their capacities as such, subject to a carveout
for any act or omission that constitutes actual fraud, gross negligence, or
willful misconduct as determined by final order of a court of competent
jurisdiction.

 

Such release shall include, without limitation, any and all claims, obligations,
rights, suits, damages, causes of action, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, including any derivative claims and
avoidance actions, of the Weatherford Entities, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Weatherford Entities would have been legally entitled to
assert in their own right (whether individually or collectively), or on behalf
of the holder of any claim or equity interest (whether individually or
collectively) or other entity, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking
place at any time prior to or on the Effective Date arising from or related in
any way in whole or in part to the Weatherford Entities, the purchase, sale, or
rescission of the purchase or sale of any security of the Company, the subject
matter of, or the transactions or events giving rise to, any claim against or
equity interest in the Weatherford Entities that is treated hereunder, or the
negotiation, formulation, or preparation of the Definitive Documentation or
related agreements, instruments, or other documents. 

 



17

 

 

EXHIBIT A

 

DIP Term Sheet

 





 

 

EXHIBIT B

 

Exit Senior Unsecured Notes Term Sheet

 



 

 

 

WEATHERFORD INTERNATIONAL, LLC

 

summary of terms and conditions of the exit SENIOR UNSECURED NOTES

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Amended Plan of Reorganization to be filed with the Bankruptcy
Court (the “Plan”) concurrently with execution of the Third Amendment to the
Restructuring Support Agreement to which this term sheet is an exhibit.

 

Issuer: Weatherford International, LLC (“WIL-Delaware”) and/or Weatherford
International Ltd. (“WIL-Bermuda”), as determined by the Required Consenting
Noteholders. Guarantors: Weatherford International PLC, WIL-Bermuda (for the
Exit Senior Unsecured Notes issued soley by WIL-Delaware), WIL-Delaware (for the
Exit Senior Unsecured Notes issued solely by WIL-Bermuda) and all of the
guarantors of the Exit Facility (the “Guarantors”). Issue: Up to $2.10 billion
aggregate principal amount of senior unsecured notes (the “Exit Senior Unsecured
Notes”).  Up to $1.60 billion of Exit Senior Unsecured Notes will be issued for
cash to holders of subscription rights issued in the Rights Offering in
accordance with the terms of the Backstop Commitment Agreement, as amended on
the date hereof (the “Amended Backstop Commitment Agreement”) (such notes, the
“Rights Offering Notes”); provided that, the principal amount of the Rights
Offering Notes will be reduced dollar for dollar based on the amount of Exit
Facility commitments in excess of $650 million as of the Effective Date, but, in
any case, to no less than $1.50 billion.  $500 million of Exit Senior Unsecured
Notes will be issued to holders of Allowed Prepetition Notes Claims pursuant to
the Plan (such notes, the “Takeback Notes”). Security: None. Distribution: Exit
Senior Unsecured Notes will be distributed pursuant to the Plan under Section
1145 of the Bankruptcy Code and resales shall occur as 144A-for-life. Use of
Proceeds: With respect to the Rights Offering Notes, for working capital,
general corporate purposes, payment of transaction fees and expenses and
repayment of outstanding amounts under DIP Facility.  The Takeback Notes will be
issued to holders of Allowed Prepetition Notes Claims as partial satisfaction of
such claims pursuant to the Plan. Holders/Backstop Commitments: Certain holders
of the Allowed Prepetition Notes Claims will fully backstop the Rights Offering
Notes (the “Exit Backstop Parties”) pursuant to the Amended Backstop Commitment
Agreement.   Backstop Fees: As set forth in the Amended Backstop Commitment
Agreement.   Maturity Date: 5 years from the Effective Date of the Plan.

 



 

 

 

Interest Rate: 11.0% per annum. Default Rate: Additional 2.00%.

 

Call Protection: • Prior to the second anniversary of the issuance date, par,
plus accrued interest plus a customary make whole premium using a discount rate
equal to the treasury rate on a comparable treasury note plus 50 basis points;  
• On or after the second anniversary but prior to the third anniversary of the
issuance date, the prepayment amount shall be at 100% of par plus one-half of
the interest rate, plus accrued interest;   • On or after the third anniversary
but prior to the fourth anniversary of the issuance date, the prepayment amount
shall be at 100% of par plus one-quarter of the interest rate, plus accrued
interest; and   • On or after the fourth anniversary of issuance, the prepayment
amount shall be at par plus accrued interest.

 

 

Notwithstanding the foregoing, the Issuer shall be permitted to redeem up to
$500 million of the Exit Senior Unsecured Notes at 103% of par plus accrued
interest.

Representations and Warranties: Customary for exit financings of this type to be
included in a customary securities purchase agreement to be executed among the
Issuer, the Guarantors, the Exit Backstop Parties and any other purchasers of
Exit Senior Unsecured Notes at the time of initial issuance. Affirmative and
Negative Covenants: Affirmative and negative covenants shall be substantially
the same as those set forth in the form of New Tranche A Senior Unsecured Notes
Indenture filed with the Bankruptcy Court on September 4, 2019, with appropriate
modifications to reflect the modifications to the Restructuring Support
Agreement contemplated by this Third Amendment, to remove the 125% of
Consolidated Cash Flow prong in clause (1) of Section 1008 and to add a covenant
requiring the Issuer to use commercially reasonable efforts to obtain and
maintain a rating for the Exit Senior Unsecured Notes from both S&P and Moody’s.
Financial Covenants: None. Amendments:

100% approval for pricing changes, maturity extensions, voting rights and other
customary “sacred rights” for exit financings of this type.

 

Greater than 50.0% approval for other amendments and waivers.

 



 

 

 

Expenses: All reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable fees, disbursements and other charges of one
outside counsel for the trustee, one outside counsel for the Exit Backstop
Parties taken as a whole and one local counsel as reasonably required in each
applicable jurisdiction) of the trustee and Exit Backstop Parties in connection
with the negotiation and issuance of the Exit Senior Unsecured Notes and the
transactions contemplated thereby shall be paid by the Issuer from time to time.
Governing Law: New York.  

 



 

 

 

Schedule 2 to the Restructuring Support Agreement

 

Noteholder Consent Rights

 

1.Any change in the ranking of the Exit Senior Unsecured Notes as provided in
the Term Sheet or the Issue, Maturity Date, Interest Rate or Backstop Fee for
the Exit Senior Unsecured Notes each as provided in the Exit Senior Unsecured
Notes Term Sheet (as defined in the Term Sheet).

 



 

 

